The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 03/03/2022.
4.	Claims 1-14 and 21-28 are currently pending.
5.	Claims 1, 4-6, 8-9, 21-23, and 25 have been amended.
6.	Claims 15-20 have been cancelled.
7.	Claims 26-28 have been added.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Claim Objections
9.	Claims 6 and 25 objected to because of the following informalities:  
Regarding claim 6:
Claim 6 has been provided with an improper status identifier, and as such, the individual status of each claim cannot be identified.  Appropriate correction is required.
Regarding claim 25:
Claim 25 is provided with marks indicating that it was previously incorrectly identified as claim 24. This is not true. In the last set of entered claims (07/14/2021), claim 25 was marked correctly. Appropriate correction is required.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11:
	Claim 11 indicates that the system further comprises a nozzle. However, claim 11 defines the position of the nozzle to be the same position as the dielectric nozzle of only recite “a ratio of a cross-sectional area of the mixing volume and a cross-sectional area of an outlet of the second annular portion is between about 1:5 and 1:10”. 

Claim Rejections - 35 USC § 103
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-14, 21-23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 2013/0109164) in view of Collison et al (US 6,203,657) and Raney et al (US 5,951,771).
Regarding claim 1:
	Olsen teaches a gas injection assembly (delivery pipe, 300) [fig 4 & 0039], comprising: a body (inlet member, 304) [fig 4 & 0039]; a first flange (mounting sleeve, 302) comprising a first mounting surface (surface contacting 280) [fig 4 & 0038]; a second flange (flange, 310) comprising a second mounting surface (surface contacting 214b) [fig 4 & 0039]; wherein a length of the gas injection assembly, measured along a longitudinal axis thereof between a plane of the first mounting surface and a plane of the second mounting surface, is between about 25 mm and about 150 mm (length of the gas delivery pipe 300 may vary from about 5 inches to about 25 inches) [fig 4 & 0041], and the longitudinal axis of the gas injection assembly forms an angle with a longitudinal axis of a gas inlet port formed in a sidewall of a processing chamber, and wherein the angle is between about 10° and about 70° (angle α may range from 30 degrees to about 80 degrees) [fig 4 & 0040]. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Olsen does not specifically disclose the gas injection assembly comprising a metal body; a rigid dielectric liner disposed in the metal body providing a fluid flow conduit having a first flow direction between a remote plasma source and a processing chamber having an inner wall facing a processing region, the rigid dielectric liner  
Collison teaches a gas injection assembly comprising a metal body (chamber wall 104 is grounded) [fig 3]; a rigid dielectric liner (quartz liner, 118) disposed in the metal body (within walls 104) providing a fluid flow conduit (208) having a first flow direction between a remote plasma source (202) and a processing chamber (204) having an inner wall (chamber wall of 204) facing a processing region (region within 204), the rigid dielectric liner (118) including a dielectric nozzle (portion of 118 below 222) extending inwardly of the processing chamber (see fig 3), the dielectric nozzle (portion of 118 below 222) having an inner wall and a first annular portion having a first inner wall diameter (annular portion below 222 within 208), the first annular portion (annular portion below 222 within 208) disposed within a wall of the processing chamber (within chamber wall of 204) and a second annular portion (annular portion below 222 within 204) extending from the first annular portion (annular portion below 222 within 208) and having an increasing inner wall diameter in the direction away from the first annular portion (see fig 3), the second annular portion (annular portion below 222 within 204) terminating inwardly of the inner wall of the processing chamber (see fig 3), 
Olsen and Collison are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas injection assembly of Olsen to comprise a metal body with a dielectric liner, as in Collison, to protect the walls from the plasma and prevent recombination of neutral radicals [Collison – col 1, lines 54-67]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. Finally, it would have been obvious to one skilled in the art before the effective filing date to modify the gas injection assembly to comprise a gas injection port to allow for introduction of additional gases separate from a remote plasma [Collison – col 7, lines 34-48].
Olsen modified by Collison does not specifically disclose two or more gas injection ports, wherein at least one of the two or more gas injection ports is configured to direct a gas in a second flow direction different from the first flow direction.
Raney teaches two or more gas injection ports (injectors, 322a-h), wherein at least one of the two or more gas injection ports is configured to direct a gas in a second flow direction different from the first flow direction (see fig 4) [fig 4, 9 & col 5, lines 11-15].
Modified Olsen and Raney are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas injection port of modified Olsen to comprise two or 
Regarding claims 2 and 7:
Modified Olsen teaches the rigid dielectric liner (118) comprises quartz, sapphire, or a combination thereof (quartz liner) [Collison – fig 3]. 
Regarding claims 3 and 10:
Modified Olsen teaches the rigid dielectric liner (118), coaxially disposed in the metal body (104) [Collison – fig 3].
Furthermore, the limitations “the rigid dielectric liner … defines a mixing volume having an inner diameter of between about 20 mm and about 60 mm” would have involved a mere change in size of a component A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04]. As such, said limitations are deemed obvious.
Regarding claims 4-5 and 8-9:
The limitations of claims 4-5 and 8-9 are deemed obvious since such a modification would have involved a mere change in size and/or location (rearrangement of parts) of a component.  A change in size and/or location (rearrangement of parts) is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 6:
	Olsen teaches a processing system (200) [fig 2 & 0032], comprising: a processing chamber (201), having a chamber body which defines a processing volume (processing region, 213) [fig 2 & 0033]; a remote plasma source (plasma applicator, 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Olsen does not specifically disclose the gas injection assembly comprising a metal body; a rigid dielectric liner disposed in the metal body providing a fluid flow conduit having a first flow direction between the remote plasma source and the processing chamber, wherein the rigid dielectric liner also defines a mixing volume within the fluid flow conduit; and a gas injection port formed through the metal body and the rigid dielectric liner; and wherein the rigid dielectric liner comprises a tubular portion fluidly connected to a nozzle, and the tubular portion has a longitudinal axis centered 
Collison teaches a gas injection assembly comprising a metal body (chamber wall 104 is grounded) [fig 3]; a rigid dielectric liner (quartz liner, 118) disposed in the metal body (within walls 104) providing a fluid flow conduit (208) having a first flow direction between the remote plasma source (202) and the processing chamber (204), wherein the rigid dielectric liner (118) also defines a mixing volume (via 222) within the fluid flow conduit (208) [fig 3]; and a gas injection port (222) formed through the metal body (104) and the rigid dielectric liner (118) [fig 3]; and wherein the rigid dielectric liner (118) comprises a tubular portion (portion of 118 within 208 above 222) fluidly connected to a nozzle (portion of 118 below 222), and the tubular portion (portion of 118 within 208 above 222) has a longitudinal axis (vertical axis) centered therein in a length direction thereof (see fig 3), wherein an extension of the longitudinal axis (vertical axis) from the tubular portion (portion of 118 within 208 above 222) and into the processing volume does not intersect (see fig 3) an inner wall of the nozzle (portion of 118 below 222) [fig 3].
Olsen and Collison are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas injection assembly of Olsen to comprise a metal body with a dielectric liner, as in Collison, to protect the walls from the plasma and prevent recombination of neutral radicals [Collison – col 1, lines 54-67]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended 
Olsen modified by Collison does not specifically disclose two or more gas injection ports, wherein at least one of the two or more gas injection ports is configured to direct a gas in a second flow direction different from the first flow direction.
Raney teaches two or more gas injection ports (injectors, 322a-h), wherein at least one of the two or more gas injection ports is configured to direct a gas in a second flow direction different from the first flow direction (see fig 4) [fig 4, 9 & col 5, lines 11-15].
Modified Olsen and Raney are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas injection port of modified Olsen to comprise two or more gas injection ports, as in Raney, to uniformly mix the process gas into the remote plasma [Raney – col 3, lines 7-9].
Regarding claim 11:
	Modified Olsen teaches a ratio of a cross-sectional area of the mixing volume (portion of outlet of 308 farthest from 275) and a cross-sectional area of an outlet of the second annular portion (portion of outlet of 308 closest to 275) is between about 1:5 and 1:10 (308 may have a diameter gradually increasing in the direction of flow to promote ion loss and the compression ratio may be about 2 or above, for example between about 5 and about 10) [Olsen - fig 4 & 0041].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 12:
	Modified Olsen teaches positioning a substrate in the processing volume of the processing chamber, wherein the processing volume is in fluid communication with a remote plasma source via a gas injection assembly disposed therebetween (see fig 2) [Olsen – fig 2]; forming a plasma of a first gas in the remote plasma source (disclosed in both of Olsen and Collison – see fig 2 and 3, respectively) [Olsen – fig 2 & Collison – fig 3]; flowing a plasma into a mixing volume of the gas injection assembly (disclosed in both of Collison and Raney – see fig 3 and 4, respectively) [Collison – fig 3 & Raney – fig 4]; flowing a second gas to the mixing volume through one or more gas injection ports in fluid communication therewith (disclosed in both of Collison and Raney – see fig 3 and 4, respectively) [Collison – fig 3 & Raney – fig 4]; dissociating molecules of the second gas into radical species thereof (disclosed in both of Collison and Raney – see fig 3 and 4, respectively) [Collison – fig 3 & Raney – fig 4]; flowing the radical species 
Furthermore, although modified Olsen does not specifically disclose a  non-transitory computer readable medium having instructions stored thereon configured to control the processing system, it is noted that broadly claiming an automated means to replace a manual function (i.e. computer carrying out the intended use of the system) to accomplish the same result does not distinguish over the prior art. Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007).
Regarding claims 13-14:
Olsen teaches heating the substrate to a temperature between about 500 °C and about 1100 °C (substrate temperature between about 300 °C and about 1200 °C) [0029]; and directing radiant energy towards a device side surface of a substrate (via radiant light pipe assembly 218) [fig 2 & 0033].
Furthermore, although modified Olsen does not specifically disclose a  non-transitory computer readable medium having instructions stored thereon configured to control the processing system, it is noted that broadly claiming an automated means to replace a manual function (i.e. computer carrying out the intended use of the system) to accomplish the same result does not distinguish over the prior art. Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007).
Regarding claim 21:

Regarding claim 22:
	Modified Olsen teaches a first gas injection port (322b) of the two or more gas injection ports (injectors, 322a-h) comprises a first flow conduit extending along a first longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15]; a second gas injection port (322f) of the two or more gas injection ports (injectors, 322a-h) comprises a second flow conduit extending along a second longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15]; and the first longitudinal axis is parallel to, and spaced from, the second longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15].
Regarding claim 23:
	Modified Olsen teaches a first gas injection port (322b) of the two or more gas injection ports (injectors, 322a-h) comprises a first flow conduit extending along a first longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15]; a second gas injection port (322d) of the two or more gas injection ports (injectors, 322a-h) comprises a second flow conduit extending along a second longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15]; and the first longitudinal axis is orthogonal to, and spaced from, the second longitudinal axis (see fig 9) [Raney - fig 4, 9 & col 5, lines 11-15].
Regarding claim 25:
	Modified Olsen teaches a first gas injection port of the two or more gas injection ports comprises has a circular cross-sectional shape at a first opening in a surface of the body (see fig 7) [Raney - fig 4, 7, 9 & col 5, lines 11-15].
Regarding claim 26:
	Modified Olsen teaches the rigid dielectric liner (118) extends within the metal body (104) from a connection of the flow conduit to the remote plasma source to a connection of the flow conduit to the chamber (see fig 3) [Collison – fig 3].
Regarding claim 27:
	Modified Olsen teaches the rigid dielectric liner (118) comprises an annular body and the opening of at least one of the two or more gas injection ports (222) through the rigid dielectric liner (118) extends through the annular body and is surrounded by the annular body (see fig 3) [Collison – fig 3].
Regarding claim 28:
	Olsen does not specifically teach the rigid dielectric liner comprises a tubular portion fluidly connected to the nozzle, and the tubular portion has a longitudinal axis centered therein in a length direction thereof, wherein an extension of the longitudinal axis from the tubular portion and into the process volume does not intersect the inner wall of the nozzle.
Collison teaches the rigid dielectric liner (118) comprises a tubular portion (portion of 118 within 208 above 222) fluidly connected to the nozzle (portion of 118 below 222), and the tubular portion (portion of 118 within 208 above 222) has a longitudinal axis (vertical axis) centered therein in a length direction thereof (see fig 3), 
Olsen and Collison are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Olsen such that a longitudinal axis of a tubular portion of the dielectric liner does not intersect an inner wall of the nozzle, as in Olsen, because the remote plasma source may be angled relative to a longitudinal axis of the tubular portion (rather than the nozzle angled relative to a longitudinal axis of the tubular portion as in Olsen) to ensure no direct line-of sight exposure of the substrate to the remote plasma source [Collison – col 8, lines 9-26]. 
15.	Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 2013/0109164) in view of Collison et al (US 6,203,657) and Raney et al (US 5,951,771) as applied to claims 1-2, 4-9, 11- 14, 21-23, and 25-28 above, and further in view of Yoshizaki et al (US 7,712,435).
	The limitations of claims 1-2, 4-6, 11-14, 21-23, and 25-28 have been set forth above.
Regarding claims 3 and 10:
Modified Olsen teaches the rigid dielectric liner (118), coaxially disposed in the metal body (104) [Collison – fig 3].
Modified Olsen does not specifically teach the rigid dielectric liner defines a mixing volume having an inner diameter of between about 20 mm and about 60 mm.

Modified Olsen and Yoshizaki are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the rigid dielectric liner of modified Olsen with the inner diameter of Yoshizaki because such is a suitable size for a mixing volume [Yoshizaki – col 7, lines 4-9]. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
16.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 2013/0109164) in view of Collison et al (US 6,203,657) and Raney et al (US 5,951,771) as applied to claims 1-14, 21-23, and 25-28 above, and further in view of Sanada et al (US 2008/0022928).
	The limitations of claims 1-14, 21-23, and 25-28 have been set forth above.
Regarding claim 24:
	Modified Olsen does not specifically teach a first gas injection port of the two or more gas injection ports comprises has an elongated slit cross-sectional shape at a first opening in a surface of the body.
	Sanada teaches a first gas injection port (1a) of the two or more gas injection ports comprises has an elongated slit cross-sectional shape (slit shape) at a first opening in a surface of the body (see fig 2) [fig 2 & 0031].
.

Response to Arguments
17.	Applicant’s arguments, see Remarks, filed 03/03/2022, with respect to the rejection of claim(s) 4-5 and 8-9 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 4-5 and 8-9 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 4-5 and 8-9. 
18.	Applicant's arguments, see Remarks, filed 03/03/2022, with respect to the rejection of claim(s) 1-14 and 21-25 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fong et al (US 5,935,334) and Noble et al (US 2002/0073925) teach a gas injection assembly comprising a dielectric liner [fig 3 and 4, respectively].
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718